 
Exhibit 10.33

 
THIRD AMENDMENT TO LEASE AGREEMENT


This THIRD AMENDMENT TO LEASE AGREEMENT ("Third Amendment") is entered into
effective as of March 11, 2014 (the "Effective Date"), by and between
NOP COTTONWOOD 2795, LLC, a Delaware limited liability company ("Landlord"), and
COMENITY SERVICING LLC, a Texas limited liability company ("Tenant").


R E C I T A L S :


A.  Landlord and ADS Alliance Data Systems, Inc., a Delaware corporation
("ADS"), entered into that certain Lease Agreement dated as of September 21,
2010 (the "Original Lease"), as amended by that certain (i) First Amendment to
Lease Agreement dated as of November 14, 2011 (the "First Amendment"), between
Landlord and ADS, and (ii) Second Amendment to Lease Agreement dated as of
December 19, 2012 (the "Second Amendment"), between Landlord and ADS.


B.  ADS and Comenity LLC, a Delaware limited liability company ("Comenity"),
entered into that certain Assignment and Assumption Agreement dated as of
January 1, 2013 (the "First Assignment"), pursuant to which, among other things,
ADS assigned to Comenity and Comenity assumed from ADS all of ADS's rights,
title, interest and obligations in, to and under the Original Lease (as amended
by the First Amendment and Second Amendment).  Comenity and Tenant subsequently
entered into that certain Assignment and Assumption Agreement also dated as of
January 1, 2013 (the "Second Assignment", together with the First Assignment,
collectively, the "Assignment"), pursuant to which, among other things, Comenity
assigned to Tenant and Tenant assumed from Comenity all of Comenity's rights,
title, interest and obligations in, to and under the Original Lease (as amended
by the First Amendment and Second Amendment).  Landlord consented to the
Assignment pursuant to that certain Consent to Assignment and Assumption of
Lease dated as of January 10, 2013 (the "Consent"), among Landlord, ADS,
Comenity and Tenant.


C.  The Original Lease, First Amendment, Second Amendment and Consent are
collectively referred to herein as the "Lease".


D.  Pursuant to the Lease, Landlord currently leases to Tenant and Tenant
currently leases from Landlord that certain space containing approximately 6,488
square feet of Rentable Area and 5,455 square feet of usable area (the "Existing
Premises") commonly known as Suites 100 and 140 and located on the first (1st)
floor of that certain office building addressed as 2795 E. Cottonwood Parkway,
Salt Lake City, Utah (the "Building").


E.  Landlord and Tenant now desire to amend the Lease to (i) expand the Existing
Premises to include that certain space containing approximately 3,490 square
feet of Rentable Area and 2,935 square feet of usable area (the "Second
Expansion Space"), commonly known as Suite 142, located on the first (1st) floor
of the Building and depicted on Exhibit A attached hereto, and (ii) modify
various terms and provisions of the Lease, all as hereinafter provided.



--------------------------------------------------------------------------------





F.  Except as otherwise expressly provided herein to the contrary, all
capitalized terms used in this Third Amendment shall have the same meanings
given such terms in the Lease.


A G R E E M E N T:


NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.  Second Expansion Space.


1.1.  Addition of Second Expansion Space.  Commencing on the Second Expansion
Space Commencement Date (as defined below), the Existing Premises shall be
expanded to include the Second Expansion Space, which Second Expansion Space
shall be leased on the same terms and conditions set forth in the Lease (as
amended hereby).  From and after the Second Expansion Space Commencement Date,
the Existing Premises and the Second Expansion Space shall be collectively
referred to as the "Premises", and shall contain a total of approximately 9,978
square feet of Rentable Area.


1.2.  Second Expansion Space Term.  The lease term for the Second Expansion
Space (the "Second Expansion Space Term") shall commence on the Second Expansion
Space Commencement Date and shall expire coterminously with the Extended Term
for the Existing Premises on the Revised Expiration Date (i.e., January 31,
2018).  For purposes of this Third Amendment, the "Second Expansion
Space Commencement Date" shall mean the earlier of:  (i) the date Tenant
conducts business operations in all or any portion of the Second Expansion
Space; and (ii) the date Landlord delivers the Second Expansion Space to Tenant
Ready for Occupancy, as defined in the Second Tenant Work Letter attached hereto
as Exhibit B (the "Second Tenant Work Letter"), subject to acceleration as a
result of any Second Expansion Tenant Delays (as defined and provided in the
Second Tenant Work Letter).  Landlord and Tenant presently anticipate that the
Second Expansion Space will be delivered to Tenant Ready for Occupancy on or
about April 1, 2014; however, if Landlord is unable to deliver to Tenant the
Second Expansion Space Ready for Occupancy by such date (or any other date),
then:  (A) the validity of this Third Amendment or the Lease shall not be
affected or impaired thereby; (B) Landlord shall not be in default hereunder or
under the Lease (as amended hereby), or be liable for damages therefor; and
(C) Tenant shall accept possession of the Second Expansion Space when Landlord
delivers the Second Expansion Space to Tenant Ready for Occupancy.


1.3.  Confirmation of Second Expansion Space Commencement Date.  Following the
Second Expansion Space Commencement Date, Landlord shall deliver to Tenant a
Notice of Lease Term Dates in the form of Exhibit C attached hereto, which
notice Tenant shall execute and return to Landlord within five (5) business days
after Tenant's receipt thereof.


2.  Base Rent.  During the Second Expansion Space Term, the annual Base Rent
(and monthly installments thereof) payable by Tenant for the Second Expansion
Space shall be calculated separate and apart from that of the Existing Premises
and shall be as set forth in the following schedule:


-2-

--------------------------------------------------------------------------------



Period of Second Expansion Space Term
 
Monthly Installment of Base Rent
 
Annual Base Rent Rate Per Square Foot of Rentable Area of Second Expansion Space
Expansion Space Commencement Date – 03/31/15
       
04/01/15 – 03/31/16
       
04/01/16 – 03/31/17
       
04/01/17 – 1/31/18
       



3.  Tenant's Share; Base Year.  For purposes of determining Tenant's Share of
increases in Operating Expenses for the Existing Premises and the Second
Expansion Space during the Second Expansion Space Term:  (i) Tenant's Share for
the Second Expansion Space shall be calculated separate and apart from that of
the Existing Premises and shall equal 2.58% (i.e., 3,490 square feet of Rentable
Area of the Second Expansion Space/135,339 square feet of Rentable Area of the
Building); and (ii) the Base Year for calculating Tenant's Share of increases in
Operating Expenses for the Second Expansion Space, only, shall be the calendar
year 2014.


4.  Condition of Premises.  Except as otherwise provided in the Second Tenant
Work Letter: (i) Tenant shall continue to occupy the Existing Premises from and
after the date of execution of this Third Amendment in its current "AS IS"
condition; and (ii) Tenant shall accept the Second Expansion Space in its "AS
IS" condition as of the date of execution of this Third Amendment and on the
Second Expansion Space Commencement Date, without any obligation on Landlord's
part to construct or pay for any tenant improvements or refurbishment work in or
for the Existing Premises or the Second Expansion Space.


5.  Parking.  From and after the Second Expansion Space Commencement Date, the
first (1st) sentence of Section F of Part I of the Original Lease shall be
modified as follows:


"Tenant shall throughout the Extended Term of the Lease (as extended), lease
from Landlord a total of twenty-eight (28) automobile spaces in the Parking
Facility, of which total Tenant may elect to lease up to four (4) assigned and
covered automobile spaces at the then-prevailing market rate pursuant to
Section 5.5 below."


6.  Brokers.  Landlord and Tenant each hereby represents and warrants to the
other party that it has had no dealings with any real estate broker or agent in
connection with the negotiation of this Third Amendment, excepting only Commerce
Real Estate Solutions (representing Landlord), and Continental Realty
(representing Tenant) (collectively, the "Brokers"), and that it knows of no
other real estate broker or agent who is entitled to a commission in connection
with this Third Amendment.  Each party agrees to indemnify and defend the other
party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments and costs and expenses
(including, without


-3-

--------------------------------------------------------------------------------

limitation, reasonable attorneys' fees) with respect to any leasing commission
or equivalent compensation alleged to be owing in connection with this Third
Amendment on account of the indemnifying party's dealings with any real estate
broker or agent (other than the Brokers).


7.  Counterparts.  This Third Amendment may be executed in multiple
counterparts, each of which is to be deemed original for all purposes, but all
of which together shall constitute one and the same instrument.


8.  No Further Modification.  Except as set forth in this Third Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.


[SIGNATURES ON FOLLOWING PAGE]


-4-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.


LANDLORD:


NOP COTTONWOOD 2795, LLC,
a Delaware limited liability company


By:          NOP COTTONWOOD HOLDINGS LLC,
a Delaware limited liability company
Its:          sole member


By:          NATIONAL OFFICE PARTNERS LLC,
a California limited liability company
Its:          sole member


By:          CWP CAPITAL MANAGEMENT, LLC,
a Delaware limited liability company
Its:           Manager


By:       /s/ Joseph A. Corrente
Name:  Joseph A. Corrente
Its:        Executive Vice President






TENANT:


COMENITY SERVICING LLC,
a Texas limited liability company


By:       /s/ Tammy McConnaughey
Name: Tammy McConnaughey
Title:   SVP, Chief Credit Risk Officer
 
 
 
 
-5-
 

--------------------------------------------------------------------------------